THE STATE OF SOUTH CAROLINA
                       In The Court of Appeals

            State Farm Mutual Automobile Insurance Company,
            Respondent,

            v.

            Beverly Goyeneche, David R. Gray, III and Amanda
            Goyeneche (a/k/a Amanda Goyeneche-Gray),
            individually and as Parent and Natural Guardian of S.G.,
            Defendants,

            Of Whom Beveryly Goyeneche, and Amanda Goyeneche
            are the Appellants.

            Appellate Case No. 2016-000840



                       Appeal From Darlington County
                      Paul M. Burch, Circuit Court Judge


                               Opinion No. 5697
                 Heard June 7, 2018 – Filed December 18, 2019


                                 AFFIRMED


            Karl Huggins Smith, of Smith Watts & Associates, LLC,
            of Hartsville, for Appellants.

            Jonathan M. Robinson, of DuBose Robinson Morgan,
            PC, of Camden, for Respondent.


MCDONALD, J.: This is a declaratory judgment action to determine whether
State Farm Mutual Automobile Insurance Co. (State Farm) has a duty to defend
and provide liability and underinsured motorist (UIM) coverage following the
death of an unattended child (S.G.) in a vehicle insured by a State Farm automobile
policy. Appellants Beverly Goyeneche (Grandmother) and Amanda Goyeneche
(Mother) appeal the circuit court's order finding their claims arising from S.G.'s
death are excluded from coverage and State Farm has no duty to defend or
indemnify Grandmother, Mother, or David R. Gray, III (Father).1 Appellants argue
the circuit court erred in (1) finding the State Farm policies issued to S.G.'s parents
and grandmother provide no coverage for S.G.'s death; (2) rejecting persuasive
authority from other jurisdictions; and (3) determining S.G. was a resident relative
of only Mother's household. We affirm.

Stipulated Facts2

The underlying facts of this case are tragic. On the morning of May 8, 2014,
Father placed thirteen-month-old S.G. into her car seat in the back seat of his truck,
intending to take her to daycare. However, Father instead drove to work, leaving
S.G. unattended in the back seat of the truck. Father's truck was parked, with the
ignition off, from approximately 9:30 a.m. until 1:00 p.m., 1:15 p.m. until 2:15
p.m., and again from 2:30 p.m. until 5:15 p.m. At the end of his work day, Father
found S.G. unresponsive in his vehicle; she was pronounced dead from
complications of hyperthermia at 5:50 p.m.

Mother made claims under the liability and UIM coverage of the following
insurance policies (the Policies) issued by State Farm:

               1. Policy Number 4891-309-40: issued to Father on
               February 28, 2014, insuring a 2001 Ford F150 pickup
               truck, and providing liability and UIM coverage of
               $25,000 per person, $50,000 per occurrence, and $25,000
               for property damage.

               2. Policy Number C483241E: issued to Mother on
               October 30, 1998, insuring a 2013 Jeep Wrangler, and
               providing liability and UIM coverage of $50,000 per


1
    Father was a defendant in the underlying action but is not a party to this appeal.
2
    S.G.'s residence is disputed.
             person, $100,000 per occurrence, and $25,000 for
             property damage.

             3. Policy Number 1003667A: issued to Grandmother on
             September 27, 2004, insuring a 2004 Chevrolet Impala,
             and providing liability and UIM coverage of $50,000 per
             person, $100,000 per occurrence, and $25,000 for
             property damage.

             4. Policy Number 1772085A: issued to Grandmother on
             June 3, 2008, insuring a 2007 Chevrolet C1500, and
             providing liability and UIM coverage of $50,000 per
             person, $100,000 per occurrence, and $25,000 for
             property damage.

The Policies provided coverage for "bodily injuries and property damage caused by
an accident and arising out of the ownership, maintenance or use of the insured
automobile, and otherwise subject to the terms of the policy."

Procedural History

On September 24, 2014, State Farm brought this declaratory judgment action
seeking a declaration that the Policies did not provide coverage for S.G.'s death,
and, therefore, State Farm owed no duty to defend or indemnify Grandmother,
Mother, or Father. Appellants filed a joint answer and counterclaim, asserting
S.G.'s death arose from the operation, ownership, maintenance or use of vehicles
covered by the Policies. Appellants also sought a declaration that the Policies
provide coverage for S.G.'s death.

The parties entered a stipulation of facts, and Appellants gave deposition
testimony. The circuit court held a nonjury trial on April 7, 2015; State Farm's
South Carolina Policy Form 9840a and the deposition testimonies were offered
into evidence without objection. By order dated June 1, 2015, the circuit court
declared that the Policies did not provide coverage in this matter. Specifically, the
circuit court concluded there was no evidence Father's truck was an "active
accessory" in S.G.'s death. The court further determined that even if a causal
connection existed between the truck and the injury, Father's neglect was an act of
independent significance severing the causal connection. The court also found the
third prong of the Aytes test, the "transportation" element, was not satisfied.3
Finally, the circuit court determined S.G. was a resident solely of Mother's home.
Defendants' filed a Rule 59(e), SCRCP, motion to alter or amend; following a
hearing, the circuit court denied this motion.

Standard of Review

"Declaratory judgment actions are neither legal nor equitable and, therefore, the
standard of review depends on the nature of the underlying issues." Judy v.
Martin, 381 S.C. 455, 458, 674 S.E.2d 151, 153 (2009). "When the purpose of the
underlying dispute is to determine whether coverage exists under an insurance
policy, the action is one at law." Crossmann Cmtys. of N.C., Inc. v. Harleysville
Mut. Ins. Co., 395 S.C. 40, 46, 717 S.E.2d 589, 592 (2011). "In an action at law
tried without a jury, the appellate court will not disturb the trial court's findings of
fact unless there is no evidence to reasonably support them." Id. at 46–47, 717
S.E.2d at 592 (quoting Auto Owners Ins. Co. v. Newman, 385 S.C. 187, 191, 684
S.E.2d 541, 543 (2009)). "When an appeal involves stipulated or undisputed facts,
an appellate court is free to review whether the trial court properly applied the law
to those facts." In re Estate of Boynton, 355 S.C. 299, 301, 584 S.E.2d 154, 155
(Ct. App. 2003) (quoting WDW Props. v. City of Sumter, 342 S.C. 6, 10, 535
S.E.2d 631, 632 (2000)). "In such cases, the appellate court owes no particular
deference to the trial court's legal conclusions." Id. at 301–02, 584 S.E.2d at 155
(quoting J.K. Constr., Inc. v. W. Carolina Reg'l Sewer Auth., 336 S.C. 162, 166,
519 S.E.2d 561, 563 (1999)).

Law and Analysis

    I.   The Aytes Test

Appellants assert the circuit court erred in applying the three-pronged test of State
Farm Fire & Casualty Co. v. Aytes in determining the Policies provide no
coverage. We disagree.

In Aytes, the insured, Donna Dawson, and Randy Aytes became involved in an
altercation while at the home of Aytes's mother. Id. at 32, 503 S.E.2d at 745.
Aytes took Dawson's keys and forced her into her car. Id. Although Aytes was

3
  State Farm Fire & Casualty Co. v. Aytes, 332 S.C. 30, 503 S.E.2d 744 (1998)
(discussing the factors analyzed when determining whether damages arose from
the "ownership, maintenance, or use" of an insured vehicle).
forbidden to drive Dawson's car, he drove Dawson to his mother's property with
the expressed intent of killing her. Id. While standing outside the car on the
passenger side, Aytes fired a pistol towards Dawson, striking her in the foot. Id.

In response to certified questions from the United States district court, our supreme
court restated South Carolina's three-prong test for determining whether "[a]n
insured is legally entitled to recover damages arising out of the 'ownership,
maintenance, or use' of an uninsured vehicle." Id. at 33, 503 S.E.2d at 745; see
also S.C. Code § 38-77-140(A) ("An automobile insurance policy may not be
issued or delivered in this State . . . unless it contains a provision insuring the
persons defined as insured against loss from the liability imposed by law for
damages arising out of the ownership, maintenance, or use of these motor vehicles
. . . ."). "First, the party seeking coverage must establish a causal connection
between the vehicle and the injury. Second, there must exist no act of independent
significance breaking the causal link. . . . [Third,] it must be shown the vehicle was
being used for transportation at the time of the assault." Id.

In applying this test to the facts presented, the supreme court concluded:

             There was not a causal connection in this case as the
             vehicle was not an active accessory, nor was it being
             used for transportation at the time of the injury. Further,
             if there was a causal link, it was broken when the
             assailant exited the vehicle. The only connection
             between the car and the injury is the fact that Dawson
             was sitting in the car when she was shot. Therefore, we
             do not find Dawson's injuries resulted from the
             ownership, maintenance, or use of her vehicle.

Id. at 35, 503 S.E.2d at 746.

This court considered the first two requirements that later became part of the Aytes
test in Hite v. Hartford Accident and Indemnity Co., 288 S.C. 616, 344 S.E.2d 173
(Ct. App. 1986). Hite was employed by a car dealership, which provided an
automobile for his use. Id. at 617, 344 S.E.2d at 174. On the evening of his injury,
Hite returned to the dealership and, leaving the car running, exited the vehicle.
While approaching the dealership on foot, Hite heard the night watchman yell that
someone (William Martin) had backed into a new truck. Id. at 618, 344 S.E.2d at
175. Hite walked fifty feet across the parking lot to tell Martin, who was sitting in
a car, not to leave. Id. However, Martin accelerated the vehicle and ran over
Hite's legs. Id. In holding there was no causal connection between the insured
vehicle Hite had been driving and Hite's injuries, this court concluded, "[i]t is
difficult to see where use of the insured automobile was directly connected with or
a cause of the ensuing accident." Id. at 621–22, 344 S.E.2d at 177.

Before Aytes, our supreme court considered the availability of automobile
insurance coverage for a passenger's gunshot injuries in Wausau Underwriters Ins.
Co. v. Howser, 309 S.C. 269, 422 S.E.2d 106 (1992). There, a passenger in a
Chevrolet Blazer was injured when an unknown assailant in another vehicle
bumped, pursued, and then shot at the Blazer. Id. at 271, 422 S.E.2d at 107.
Relying on Continental Western Insurance Co. v. Klug, 415 N.W.2d 876 (Minn.
1987), the supreme court explained:

            In Klug, the court first considered the causal connection
            between the vehicle and the injury. The causation
            required is something less than proximate cause and
            something more than the vehicle being the mere site of
            the injury. We employed a similar analysis in Chapman
            v. Allstate Insurance Co., 263 S.C. 565, 211 S.E.2d 876
            (1975), wherein an uninsured motorist assaulted the
            insured while traveling in the uninsured's vehicle. The
            insured was injured when she fell or jumped from the
            moving vehicle as a result of the attack. Accordingly, we
            held it was clear the injury arose out of the use of the
            uninsured automobile. Although the assault, not the use
            of the vehicle, was the cause of the insured's injuries, we
            found that the use of the vehicle causally contributed to
            the claimant's injuries.

Howser, 309 S.C. at 272–73, 422 S.E.2d at 108 (citations omitted). In determining
the necessary causal connection for coverage that existed between the uninsured
vehicle and the injuries Howser sustained, the court stated, "[t]he gunshot was the
culmination of an ongoing assault, in which the vehicle played an essential and
integral part. Additionally, only a motor vehicle could have provided the assailant
a quick and successful escape." Id. at 273, 422 S.E.2d at 108.

Again relying on Klug, the Howser court further explained, "[o]nce causation is
established, the court must determine if an act of independent significance
occurred breaking the causal link." Id. The court noted consideration of the
existence of such an independent act is consistent with South Carolina precedent:
            In Plaxco v. United States Fidelity and Guaranty Co.,
            252 S.C. 437, 166 S.E.2d 799 (1969), the vehicle's
            battery was used to start the engine of an airplane. Once
            this was accomplished, the airplane's brakes failed,
            causing it to move forward and damage another plane.
            This Court found the only connection between the
            vehicle and the plane was the use of the vehicle to start
            the plane. Since that purpose had been completed when
            the plane moved forward, any causal connection was
            broken and the accident resulted from the use of the
            plane and not the vehicle.

            In this case, no independent act occurred to break the
            causal link. Here, as in Klug, the unknown driver's use of
            his vehicle and the shooting were inextricably linked as
            one continuing assault. Accordingly, we conclude that
            for the purposes of Howser's uninsured motorist
            coverage, her injuries arose out of the use of her
            assailant's vehicle.

Howser, 309 S.C. at 273–74, 422 S.E.2d at 108–09 (citations omitted).

The supreme court added an additional factor to the coverage test in Canal
Insurance Co. v. Insurance Co. of North America, 315 S.C. 1, 431 S.E.2d 577
(1993). There, the owner and operator of a truck crane was using the crane to lift a
condenser onto a roof when the crane became unbalanced, tipped over, and crashed
into the building. Id. at 2–3, 431 S.E.2d at 578–79. In construing section 38-77-
140, the court defined "'use of a motor vehicle' as limited to transportation uses."
Id. at 4, 431 S.E.2d at 579. Thus, because the truck crane was not being used for
transportation at the time of the accident, the supreme court reversed the circuit
court's judgment finding coverage available under the subject policy. Id. at 4, 431
S.E.2d 577, 579–80; see also Peagler v. USAA Ins. Co., 368 S.C. 153, 165, 628
S.E.2d 475, 481 (2006) (finding no coverage for decedent's fatal injury due to
accidental discharge of a shotgun which occurred during the unloading of firearms
from a stationary, occupied vehicle that had been used for hunting purposes the
previous day).

Our appellate courts have subsequently addressed the "ownership, maintenance, or
use" of a vehicle numerous times in the context of assaults involving intentional
conduct by an assailant. See e.g., State Farm Mut. Auto. Ins. Co. v. Bookert, 337
S.C. 291, 293, 523 S.E.2d 181, 182 (1999) (holding injuries arising from gunshots
fired from a truck in a restaurant parking lot were excluded from coverage because
such injuries are not "foreseeably identifiable with the normal use of an
automobile" (quoting Aytes, 332 S.C. at 33, 503 S.E.2d at 746)); Doe v. S.C. State
Budget and Control Bd., 337 S.C. 294, 297, 523 S.E.2d 457, 45 (1999) (concluding
injuries suffered by sexual assault victims were not covered by police department's
automobile and general liability policies because the injuries did not arise out of
"use" of officer's patrol car within meaning of auto policy); Home Ins. Co. v. Towe,
314 S.C. 105, 107–08, 441 S.E.2d 825, 827 (1994) (holding necessary causal
connection existed between use of insured's vehicle and serious injuries sustained
by tractor trailer driver struck by bottle thrown from passing vehicle; the causal
connection was not broken by the insured's passenger's intentionally throwing
bottle at a road sign). But our supreme court has clarified that "[n]o distinction is
made as to whether [an] injury resulted from a negligent, reckless, or intentional
act." Towe, 314 S.C. at 107, 441 S.E.2d at 827.

   A. Causal Connection

Appellants challenge the circuit court's application of the Aytes coverage factors to
the facts here, arguing the court erroneously found there was no causal connection
between the "ownership, maintenance or use" of Father's truck and S.G.'s death.
Regarding the initial "causal connection" prong of the coverage inquiry, our
supreme court has found a party must demonstrate: "(a) the vehicle was an 'active
accessory' to the assault; and (b) something less than proximate cause but more
than mere site of the injury; and (c) that the 'injury must be foreseeably identifiable
with the normal use of the automobile.'" Bookert, 337 S.C. at 293, 523 S.E.2d at
182 (quoting Aytes, 332 S.C. at 33, 503 S.E.2d at 745–46). "The required causal
connection does not exist when the only connection between an injury and the
insured vehicle's use is the fact that the injured person was an occupant of the
vehicle when the [injury] occurred." Aytes, 332 S.C. at 33, 503 S.E.2d at 746.

We agree with Appellants that Father's truck was an active accessory to S.G.'s
death. At trial, State Farm argued S.G.'s hyperthermia was "caused by the
atmospheric conditions around us when we were in Hartsville [in] May 2014. The
heat is what caused the hyperthermia to eventually—if this happened in February,
we'd likely have a different story." However, Appellants contend it is well known
that vehicles trap heat and the vehicle itself was the producing cause of the onset of
S.G.'s hyperthermia. At trial, Appellants stated they did not know whether S.G.
would have died if she had been left outside the vehicle: "[She] may have had a
sunstroke. [She] may have had heat exhaustion. [She] may have died of
dehydration but in this particular case[, she] died from being inside a vehicle."

In their brief to this court, Appellants assert, "Hyperthermia would not have
happened just anywhere—the nature of the injury is inextricably linked to the fact
that Infant was in Father's vehicle, which he then drove and parked, leaving her
inside, prior to completing his transport of her to daycare." And at oral argument,
Appellants explained Father's truck was not merely the site of the injury, it caused
the injury; the very nature of the vehicle produced the excessive heat that
concentrated inside, causing S.G.'s fatal injury. See e.g., Towe, 314 S.C. at 107,
441 S.E.2d at 827 (determining automobile was an active accessory that gave rise
to the injuries because insured's use of the automobile placed his passenger in the
position to throw a bottle at a road sign and the vehicle's speed contributed to the
velocity of the bottle, which increased the seriousness of victim's injuries);
Howser, 309 S.C. at 273, 422 S.E.2d at 108 (finding a sufficient causal connection
existed between use of assailant's vehicle and insured's injuries because the use of
the vehicle allowed the assailant to closely pursue Howser; the gunshot was the
culmination of an ongoing assault in which the vehicle played "an essential and
integral part;" and only an automobile could have provided the assailant with the
means to escape).

It is undisputed that Father placed S.G. in his truck to transport her to daycare and
that she was ultimately harmed because Father forgot she was in her car seat and
left her in the vehicle for over seven hours. Because the physical makeup of
automobiles and trucks causes them to trap heat—and the excessive temperature
caused S.G.'s death—we find Father's truck not only contributed to but played "an
essential and integral part" in her death. Contra Aytes, 332 S.C. at 33, 503 S.E.2d
at 746 ("The required causal connection does not exist when the only connection
between an injury and the insured vehicle's use is the fact that the injured person
was an occupant of the vehicle when the shooting occurred.").

Additionally, the fatal injury was foreseeably identifiable with the normal use of a
vehicle. See Aytes, 332 S.C. at 33, 503 S.E.2d at 745–46 ("The injury must
be foreseeably identifiable with the normal use of the vehicle."). Many vehicles in
South Carolina are used to transport children; transporting children to and from
daycare is neither an abnormal nor an unanticipated use. Significantly, our
Legislature has recognized that the intentional or unintentional act of leaving a
child inside a locked vehicle is foreseeably identifiable with the normal use a
vehicle. See S.C. Code Ann § 15-3-700 (2016) ("A person is immune from civil
liability for property damage resulting from his forcible entry into a motor vehicle
for the purpose of removing a minor or vulnerable adult from the vehicle if the
person has a reasonable good faith belief that forcible entry into the vehicle is
necessary because the minor or vulnerable adult is in imminent danger of suffering
harm."). Accordingly, we find Appellants established the necessary causal
connection between Father's truck and S.G.'s death.

   B. Act of Independent Significance

However, we disagree with Appellants' contention that the circuit court erred in
finding Father's leaving the child unattended in the truck for over seven hours was
an act of independent significance that broke any causal connection between
Father's truck and S.G.'s death.

While our appellate courts have not addressed the factual scenario presented here,
South Carolina courts have previously found an assailant's exiting an insured
vehicle prior to injuring another to be an act of independent significance breaking
the causal chain. See e.g., Aytes, 332 S.C. at 35, 503 S.E.2d at 746 ("[I]f there was
a causal link, it was broken when the assailant exited the vehicle."); Carraway v.
Smith by S.C. Ins. Co., 321 S.C. 23, 26, 467 S.E.2d 120, 121 (Ct. App. 1995)
("Smith exited the car and carried on a conversation with a third person for several
minutes before the shooting occurred. Even if the use of the car and the shooting
were connected, that link was broken by Smith's actions."). We agree with the
circuit court that Father's act of abandoning S.G. for over seven hours, however
unintentional, was an act of independent significance breaking the causal
connective link between Father's truck and S.G.'s death.

   C. Transportation

Appellants next contend the circuit court erroneously found that even if no act of
independent significance existed to break the causal chain, the Policies provide no
coverage because the truck was not being used for transportation at the time of
S.G.'s death. We find no error.

The parties stipulated that Father turned off his ignition, left the truck unattended
in the parking lot at his place of employment, and did not occupy the truck for
approximately seven hours. The truck never left the parking space, and only S.G.
occupied the vehicle. Thus, we agree with the circuit court's finding that Father's
truck was not being used for transportation at the time of S.G.'s fatal injury.

II.   Authority from Other Jurisdictions
When there is no South Carolina case directly on point, our courts may look to
persuasive authority from other jurisdictions. Williams v. Morris, 320 S.C. 196,
200, 464 S.E.2d 97, 99 (1995). However, in considering such cases, we may not
apply them in such a manner that we overrule supreme court precedent. See S.C.
Const. art. V, § 9 ("The decisions of the Supreme Court shall bind the Court of
Appeals as precedents.").

Appellants rely heavily on Lincoln General Insurance Co. v. Aisha's Learning
Center, 468 F.3d 857 (5th Cir. 2006) to support their argument that the circuit
court erred in finding the Policies provide no coverage here. There, the Fifth
Circuit applied Texas law, reasoning that because a vehicle was being used to
transport children to a destination—even though the vehicle had been parked for
seven hours and was no longer in motion—the vehicle's intended purpose had not
yet been fulfilled and was thus ongoing. Id. at 860. The Fifth Circuit
acknowledged "Texas courts define 'use' broadly: "the phrase 'arising from use' is
treated as being a 'general catchall . . . designed and construed to include all proper
uses of the vehicle not falling within other terms of definition.'" Id. at 859 (quoting
Tucker v. Allstate Tex. Lloyds Ins. Co., 180 S.W.3d 880, 886 (Tex. App. 2005).
The Fifth Circuit's analysis includes not only a broader meaning of the term "use"
than our supreme court has set forth, but also a fundamentally different
consideration of "transportation" in the context automobile insurance coverage.

As noted above, South Carolina courts have held the party seeking coverage must
show the vehicle was being used for transportation at the time of injury. See
Canal, 315 at 4, 431 S.E.2d at 479 (construing section 38-77-140 and defining
"'use of a motor vehicle' as limited to transportation uses"). The law on which the
Fifth Circuit relied, however, has no such transportation requirement. The Fifth
Circuit applied Texas's test, which considers a person's "intended" use of a vehicle.
See Lincoln General, 486 F.3d at 861 ("Whether a person is using a vehicle as a
vehicle depends not only on his conduct but on his intent." (quoting Mid-Century
Ins. Co. v. Lindsey, 997 S.W.2d 153, 156 (Tex. 1999)). South Carolina courts have
not adopted a party's intended use of a vehicle in relation to the Aytes test; thus, we
believe the Fifth Circuit's expanded definitions of the terms "use" and
"transportation" are inconsistent with existing South Carolina law. See Aytes, 332
S.C. at 33, 503 S.E.2d at 745 (recognizing "it must be shown the vehicle was being
used for transportation at the time of the assault.").

The California state court case cited by Appellants offers another illustration of a
broader standard of coverage that does not include the transportation prong
required in South Carolina. In Prince v. United National Insurance Co., the
California Court of Appeals noted "[p]ast California cases have established beyond
contention that this language of 'arising out of the use,' when utilized in a coverage
or insuring clause of an insurance policy, has a broad and comprehensive
application, and affords coverage for injuries bearing almost any causal relation
with the vehicle." 47 Cal. Rptr. 3d 727, 730 (Cal. App. 2006) (quoting State Farm
Mut. Auto Ins. Co. v. Partridge, 514 P.2d 123, 127 (Cal. 1973)). Because these
jurisdictions apply a broader definition of "use" than that recognized in existing
South Carolina precedent and do not require a similar "transportation" analysis, we
find the circuit court appropriately declined to follow these authorities.

III.   Residency

Appellants argue the circuit court erred in finding S.G. was a resident relative of
only Mother's household. Appellants further argue the circuit court erred in
declaring the residency issue unpreserved for appellate review.

In Elam v. South Carolina Department of Transportation, our supreme court
explained:

             [O]ur rules contemplate two basic situations in which a
             party should consider filing a Rule 59(e) motion. A party
             may wish to file such a motion when she believes the
             court has misunderstood, failed to fully consider, or
             perhaps failed to rule on an argument or issue, and the
             party wishes for the court to reconsider or rule on it. A
             party must file such a motion when an issue or argument
             has been raised, but not ruled on, in order to preserve it
             for appellate review.

361 S.C. 9, 24, 602 S.E.2d 772, 780 (2004). "If a party is unsure whether he
properly raised all issues and obtained a ruling, he must file a Rule 59(e) motion or
an appellate court may later determine the issue or argument is not preserved for
review." Id. at 25, 602 S.E.2d at 780.

In their Rule 59(e) motion to alter or amend, Appellants listed the following
grounds:

             1. The Court's Order denies the Defendants' grounds for
             insurance coverage under the existing vehicular policies
             of the Plaintiff. The Court further found that the death of
             [Infant] did not arise out of the ownership, maintenance
             or use of the vehicle.

             2. The Court based the ruling on State Farm Fire and
             Casualty Company v. Aytes, 322 S. C. 30, 503 S.E.2d
744 (1998), which sets forth a three (3) pronged test for
             determining coverage. The Order ignored the case law
             presented by the Defendants to support their argument or
             the Order failed to fully explain why said cases and
             arguments are different from the facts set forth in the
             present case.

             3. The stipulated facts further failed to set forth the
             details of the "use" of the vehicle by the Defendant driver
             during the lunch hour while the infant was still present in
             the vehicle and ignored the fact that the infant's
             transportation to the daycare facility had never ceased.
             The Defendants request the Court reopen its judgment,
             take additional testimony or evidence, amend its findings
             of fact and conclusion of law or make new findings and
             conclusions and direct entry of a new judgment.

In its order denying Appellants' motion to alter or amend, the circuit court
reaffirmed its prior ruling and noted Appellants failed to raise the resident relative
issue in their motion to reconsider. However, Appellants' motion stated, "The
Court's Order denies the Defendants' grounds for insurance coverage under the
existing vehicular policies of the Plaintiff." Arguably, this statement placed the
circuit court on notice that Appellants were seeking a review of all of the court's
rulings—including its ruling on the question of S.G.'s residency. Furthermore,
because Appellants made a permissive motion for reconsideration and not a
mandatory motion necessary to preserve an unaddressed error, we find the
residency issue is preserved for our review.

Our supreme court first analyzed whether a person was a resident relative of the
same household as a named insured in Buddin v. Nationwide Mutual Insurance
Co., 250 S.C. 332, 157 S.E.2d 633 (1967). The court stated "'a resident of the
same household is one, other than a temporary or transient visitor, who lives
together with others in the same house for a period of some duration, although he
may not intend to remain there permanently.'" Id. at 339, 157 S.E.2d at 636
(quoting Hardware Mut. Cas. Co. v. Home Indem. Co., 50 Cal. Rptr. 508, 514 (Cal.
App. 1966)). The supreme court noted several factors for possible consideration—
rent or boarding payments; the presence or absence of control over the relative; and
whether there was a lack of a permanent living arrangement—but found none were
determinative of the issue. Id. at 338–39, 157 S.E.2d at 636.

In Auto-Owners Insurance Company v. Horne, 356 S.C. 52, 66, 586 S.E.2d 865,
873 (Ct. App. 2003), this court concluded "there is no single test to determine
whether a minor child is a resident of a noncustodial parent's household for
purposes of determining UIM benefits. Rather, the courts generally look at the
facts and circumstances of each case in totality to determine the child's residency."
While the Horne court found the seventeen-year-old child was not a resident
relative of her non-custodial father's household, the question of whether a person
may be a resident relative of more than one household has not yet been addressed.
See Smith v. Auto-Owners Ins. Co., 377 S.C. 512, 516, 660 S.E.2d 271, 273 (Ct.
App. 2008) ("No statute provides guidance concerning whether an insured may
maintain more than one household simultaneously. Although the courts have
contemplated the meaning of 'resident relative' on numerous occasions, the issue of
whether an insured may reside in multiple households simultaneously is one of
first impression." (footnote omitted)).

Here, Father admitted Mother was S.G.'s primary custodian because she lived with
Mother. Father explained that while he was allowed very liberal visitation with
S.G., the parties had no set visitation schedule. Father testified S.G.'s first
overnight visit with him occurred in January 2014, and Mother sent an overnight
bag whenever S.G. stayed with him. Father also acknowledged he has never
claimed S.G. as a dependent on his taxes.

At the time of S.G.'s death, Mother lived with her parents, whose home was listed
as the principal address for documentation relating to S.G. Mother testified she
and Father never shared a residence and S.G. stayed exclusively with her during
her six-week maternity leave. She explained that beginning in December 2013,
S.G. began staying with Father on a regular basis. According to Mother, she and
Father had a "four-three schedule" meaning S.G. "would stay four days with one
parent, three days with the [other parent,] and then we would often alternate and
change the schedule if something came up." Mother admitted Father kept a Pack
N' Play (portable crib) while she had a permanent wooden crib at her home.
Mother concluded her deposition testimony by stating, "I believe we had shared
custody but I would say I would be primary."
Grandmother testified Mother was living at her home on April 8, 2013, the day
S.G. was born. She characterized S.G.'s home in May 2014 as Mother's house and
Father's house. Grandmother explained that in the last three or four months of her
life, S.G. stayed "so many nights at [Father's] house and so many nights at our
house with [Mother]." Cognizant of our standard of review, we find evidence
exists to reasonably support the circuit court's decision that S.G. was a "resident
relative" of only Mother's household. See Crossmann Cmtys. of N.C., Inc., 395
S.C. at 46–47, 717 S.E.2d at 592 ("In an action at law tried without a jury, the
appellate court will not disturb the trial court's findings of fact unless there is no
evidence to reasonably support them." (quoting Newman, 385 S.C. at 191, 684
S.E.2d at 543)).

Conclusion

We find Father's act of leaving S.G. in his truck for over seven hours was an act of
independent significance breaking any causal link between the use of the truck and
her tragic death. Moreover, Appellants are unable to establish the vehicle was
being used for transportation during the time S.G. was left in the truck. Finally,
evidence supports the circuit court's finding that S.G. was a resident relative of
only Mother's household. Thus, the judgment of the circuit court is

AFFIRMED.

HUFF and GEATHERS, JJ., concur.